Name: Commission Regulation (EC) No 1195/2001 of 18 June 2001 fixing the compensatory aid for bananas produced and marketed in the Community in 2000, the time limit for payment of the balance of the aid and the unit value of the advances for 2001
 Type: Regulation
 Subject Matter: production;  cooperation policy;  agricultural policy;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1195Commission Regulation (EC) No 1195/2001 of 18 June 2001 fixing the compensatory aid for bananas produced and marketed in the Community in 2000, the time limit for payment of the balance of the aid and the unit value of the advances for 2001 Official Journal L 162 , 19/06/2001 P. 0013 - 0014Commission Regulation (EC) No 1195/2001of 18 June 2001fixing the compensatory aid for bananas produced and marketed in the Community in 2000, the time limit for payment of the balance of the aid and the unit value of the advances for 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Articles 12(6) and 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 471/2001(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector.(2) Under Article 12 of Regulation (EEC) No 404/93, the compensatory aid is calculated on the basis of the difference between the flat-rate reference income and the average production income from bananas produced and marketed in the Community during the year in question. Supplementary aid is granted in one or more producer regions where the average income from production is significantly lower than the average for the Community.(3) Article 2(2) of Regulation (EEC) No 1858/93 fixes the flat-rate reference income at EUR 64,03 per 100 kilograms net weight of green bananas ex-packing shed for the aid to be calculated from 1999 on.(4) In 2000, the average production income, calculated on the basis of the average of the prices for bananas marketed outside the producer regions at the stage of delivery at first port of unloading (goods not unloaded) on the one hand and the selling prices on local markets for bananas marketed in their producer region on the other, less the flat-rate amounts laid down in Article 3(2) of Regulation (EEC) No 1858/93, was less than the flat-rate reference income fixed for 2000. The compensatory aid to be granted in respect of 2000 should be fixed accordingly.(5) The aid for 2000 is relatively high and the market prices recorded so far for 2001 have increased dramatically compared to those of the previous year. As a result, from the economic viewpoint the unit amount of advances should not be set at a relatively high level which could subsequently prove exorbitant when the aid for 2001 is determined. The level of advances should be fixed at 60 % of the amount of aid granted for 2000.(6) The annual average production income from the marketing of bananas produced in Portugal and Guadeloupe has proved to be significantly lower than the Community average during 2000 As a result, supplementary aid should be granted in the producer regions in Portugal and Guadeloupe under Article 12(6) of Regulation (EEC) No 404/93, in accordance with the practice followed in recent years. As regards the regions in Portugal, and Madeira in particular, the data for 2000 reveal extremely difficult production and marketing conditions, requiring supplementary aid to be fixed at a level covering 75 % of the difference between the average income in the Community and the average recorded on selling products in that region. The continuing specific marketing difficulties in Guadeloupe justify the granting of supplementary aid above all to help to bring average income in Guadeloupe closer to a level of income which is not significantly lower than the Community average.(7) Given that not all the necessary data were available, it has not hitherto been possible to determine the compensatory aid for 2000. Provision should be made for the balance of the aid for 2000 and of the advances for bananas marketed during January and February 2001 to be paid within two months of the publication of this Regulation. In view of the latter points, provision should be made for this Regulation to enter into force on the day following its publication.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. The compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93 for fresh bananas falling within CN code ex 0803, excluding plantain bananas, produced and marketed in the Community in 2000 shall be EUR 38,29 per 100 kilograms.2. The aid fixed in paragraph 1 shall be increased by EUR 3,32 per 100 kilograms for bananas produced in producer regions in Portugal and by EUR 1,91 per 100 kilograms for bananas produced in the region of Guadeloupe.Article 2By derogation from Article 4(2) of Regulation (EEC) No 1858/93, advances for bananas marketed from January to December 2001 shall amount to EUR 22,97 per 100 kilograms. The relevant security shall be EUR 11,48 per 100 kilograms.Article 3By derogation from Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of the compensatory aid to be granted in respect of 2000 and the advance for bananas marketed during January and February 2001 within two months of the entry into force of this Regulation.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 67, 9.3.2001, p. 52.